Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-21, 23-64, and 66-117 are pending. Applicant’s amendment filed on 6/22/2021 is acknowledged.

2.  Applicant’s IDS, filed 6/22/2021, is acknowledged and have been considered. 

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with  on Susan E. Lingenfelter 7/28/2021.

In the Claims:

5.  Claims 87-116 have been cancelled.

6.  In claim 23, line 1, the phrase “claim 22" has been replaced with – claim 1 – 

7.  In claim 24, line 1, the phrase “claim 22" has been replaced with – claim 1 – 


REASONS FOR ALLOWANCE

8. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment and arguments, have overcome the rejections under 35 USC 103 which were of the previous office action mailed on 1/13/2015. 

The claims as now amended are directed to a method for purifying a protein comprising an Fc region by binding the protein to a temperature sensitive Protein A and eluting at a 

The closest prior art was considered to be Shukla which was discussed in the prior OA. Shukla as previously noted teaches that including urea, which is a chaotropic agent, in the elution buffer in the operation of Protein A chromatography was known to facilitate elution and that another strategy known to aid elution was to add stabilizing excipients such as arginine (see pp. 2-3 of the prior OA). However, Shukla does not teach including a sugar alcohol and an apolar amino acid. One accordingly must look to secondary references discussed in the prior OA for the addition of such agents. However, all of the references still suffer from the lack of teaching that the Protein A chromatography is a temperature sensitive Protein A resin as currently claimed.

As noted by applicant at p. 15 of the Response and discussed in the specification as filed at ¶5, temperature responsive protein A resins were initially received with great enthusiasm because proteins such as antibodies could be eluted by shifting the temperature to 30 degrees Celsius or more to elute the protein rather than using low pH which might destabilize the protein structure. However, this approach suffered from a time delay required to manipulate column temperature which adds a tremendous amount of cycle time to purification operation. 

The specification discloses a method that can be used to overcome this problem. By using an elution buffer which contained arginine (basic amino acid), sorbitol (sugar alcohol) and urea (chaotropic agent) an proline (apolar amino acid)  at neutral such as pH 7.2, one could elute and Fc containing protein (the specification exemplifies the Fc containing protein IgG-scFv) in monomeric form at lower temperatures than what would be expected with using the temperature sensitive Protein A resin (see ¶110 and also ¶112 “the elution buffer allows for the elution of the Fc region containing protein without elevating the temperature above 35C). 

While base claim 117 recites that the temperature is below about 35 degrees Celsius, note that per the prior OA at ¶10, the specification further discloses that increasing the concentration of the chaotropic agent such as urea in the elution buffer from 2-4 M, increased the percentage of monomeric Fv-Fc binding protein recovered (p. 47, last 4 lines). Accordingly, applicant also has appeared to recognized an unexpected advantage to using the currently claimed excipients at for example about 2-4.5 M urea which goes beyond the effects which can be attributable to using a temperature responsive Protein A resin. 



Accordingly, claims 1-21, 23-64, 66-86 and 117 are deemed allowable. 

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 29, 2021				/JAMES  ROGERS/

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644